Citation Nr: 0829769	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  05-37 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board observes that the veteran also perfected an appeal 
on an additional claim that was also denied in the August 
2003 rating decision.  Specifically, he perfected an appeal 
on the issue of entitlement to service connection for 
tinnitus.  Subsequently, service connection was granted for 
left ear hearing loss in October 2006 and for tinnitus in May 
2007.  In view of the foregoing, these issues have been 
resolved and are not before the Board.  See generally 
Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997); Barrera v. 
Gober, 122 F.3d 1030 (Fed. Cir. 1997).


FINDING OF FACT

The preponderance of the evidence is against a finding that 
right ear hearing loss is the result of a disease or injury 
in service.


CONCLUSION OF LAW

Right ear hearing loss was not incurred in or aggravated by 
active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence, which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in July 2003 fully satisfied the duty to notify 
provisions for the first three elements.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2007); 
Quartuccio, at 187.  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The July 2003 and April 2005 
letters told him to provide any relevant evidence in his 
possession.  See Pelegrini II, at 120-21.  In a letter dated 
in March 2006, the veteran was provided with notice of how VA 
determines the appropriate disability rating or effective 
date to be assigned when a claim of entitlement to service 
connection is granted.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service treatment records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  The veteran was afforded VA 
medical examinations in March 2006 and April 2007 to obtain 
an opinion as to whether his right ear hearing loss can be 
directly attributed to service.  Further examination or 
opinion is not needed on the claim because, at a minimum, 
there is no persuasive and competent evidence that the 
claimed conditions may be associated with the veteran's 
military service.  This is discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claim

The veteran alleges that right ear hearing loss is the result 
of acoustic trauma in service; specifically, as due to the 
duties he performed as part of a field maintenance squadron 
on the flight line.  The veteran was also a member of the 
skeet team, firing 500 to 1500 rounds per week at shooting 
practice.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b) (2007).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

VA has specifically defined what is meant by a "disability" 
for the purposes of service connection.  See 38 C.F.R. § 
3.385 (2007).  ("[I]mpaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.").

The audiometric findings noted during the veteran's April 
2007 VA audiological examination establish that the veteran 
currently suffers from right ear hearing loss, compliant with 
38 C.F.R. § 3.385.  See VA examination report, April 28, 
2007.  These findings satisfy element (1) of Hickson, current 
disability.

Turning to the veteran's service treatment records, the Board 
notes the veteran did not complain of right ear hearing loss 
at any time during service.  Upon enlistment, it was 
determined that the veteran's ears were normal.  The 
whispered voice test noted the veteran's hearing to be 15/15.  
See Standard Form (SF) 88, enlistment examination report, 
January 16, 1963.  Audiometric findings were noted in July 
1964.  (Note: Prior to November 1967, audiometric test 
results were reported in standards set forth by the American 
Standards Association (ASA).  Those are the figures not in 
parentheses.  Since November 1, 1967, those standards have 
been set by the International Standards Organization (ISO)-
American National Standards Institute (ANSI).  In order to 
facilitate data comparison, the ASA standards have been 
converted to ISO-ANSI standards and are represented by the 
figures in parentheses.)




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
-10 (0)
-5 (5)
0 (10)
-5 (0)

See Hearing Conservation Data, July 16, 1964.  Audiometric 
findings in August 1965 were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
5 (15)
5 (15)
0 (5)

See Hearing Conservation Data, August 19, 1965.  In June 
1966, the veteran was provided with additional audiometric 
testing.  The results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
n/a
-10 (-5)

See service medical record, June 20, 1966.  The veteran's 
hearing was tested again in January 1967.  The results were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
-5 (5)
-5 (5)
-10 (-5)

See Hearing Conservation Data, January 27, 1967.  Upon 
discharge from service, the examiner noted the veteran's ears 
to be normal and the audiometric findings were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10 (5)
-10 (0)
-10 (0)
-10 (0)
-10 (-5)

See SF 88, separation examination report, August 31, 1967.  
The veteran himself also reported that his hearing was normal 
upon discharge.  See SF 89, separation examination report, 
August 31, 1967.  The Board notes that at no time during the 
veteran's tour of duty, did he complain of hearing loss of 
the right ear and at no time did the audiological findings in 
service indicate right ear hearing loss for VA purposes.  
Element (2) of Hickson has not been satisfied.  

Following his discharge from service, the veteran worked as a 
municipal police officer, then as a police officer for VA and 
then worked in contracting/supply for VA.  Other noise 
exposure included motorcycles.

With regard to element (3) of Hickson, medical nexus, the 
veteran participated in two VA audiological examinations.  In 
March 2006, the audiological findings for the veteran's right 
ear were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
10
20

The Board notes that these audiological readings do not 
satisfy VA's requirements for establishing a current hearing 
loss disability.  See 38 C.F.R. § 3.385 (2007).  The examiner 
went on to state that noise-induced hearing loss manifests 
itself at the time of the exposure.  In order for this 
condition to be recognized, it is imperative that the 
condition can be shown to have been present while the 
individual was on active duty status.  The examiner concluded 
that since there was no documentation of any hearing loss in 
the right ear at any time in the military, it was less likely 
as not that the current right ear hearing loss complaints 
were caused by military noise exposure.  See VA audiological 
examination report, March 16, 2006.

The veteran participated in the second VA audiological 
examination in April 2007.  The results of the audiological 
testing were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
40
40

In reviewing the claims file and in particular the March 2006 
VA examination report, the examiner stated that she agreed 
with the prior statement that it was less likely as not that 
the loss in the right ear was caused by the veteran's active 
duty noise exposure.  This was based on the fact that hearing 
loss due to noise exposure occurs at the time of the exposure 
and not subsequently.  There was no evidence of right ear 
hearing loss during the veteran's time in service.  See VA 
audiological examination report, April 28, 2007.

The only remaining evidence in support of the veteran's claim 
is lay statements alleging that the veteran's right ear 
hearing loss is related to service.  The Board acknowledges 
that the veteran is competent to give evidence about what he 
experiences; for example, he is competent to discuss his 
hearing loss.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  He is not, however, competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence).  

Based on the fact that two VA audiological examination 
reports issued negative medical nexus opinions, addressing 
element (3) of Hickson, and the lack of complaints or 
treatment for right ear hearing loss in service, the 
veteran's claim must fail.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the veteran's claim that his current 
right ear hearing loss is related to service.  There is not 
an approximate balance of evidence.  


ORDER

Entitlement to service connection for right ear hearing loss 
is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


